Order entered July 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01579-CV

      DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID S.
                   BAGWELL TRUST, ET AL, Appellants

                                               V.

                      BBVA COMPASS AND SAM MEADE, Appellees

                                     On Appeal from the
                                  Culberson County, Texas
                             Trial Court Cause No. DC-14-00991

                                           ORDER
       We GRANT appellant David Bagwell’s July 15, 2015 unopposed motion for extension

of time to file reply brief and ORDER the brief be filed no later than August 21, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE